Citation Nr: 9934742	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  95-31 311	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to a compensable evaluation for generalized 
sarcoidosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran served on active military duty from June 1943 to 
July 1947.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
September 1994 rating determination by the Los Angeles, 
California Regional Office (RO).  This case was previously 
before the Board in April 1997 and remanded for additional 
development and adjudication.


FINDINGS OF FACT

1.  The veteran's sarcoidosis is not symptomatic with 
pulmonary fibrosis and moderate shortness of breath on 
extended exertion; the evidence does not show pulmonary 
involvement with persistent symptoms requiring chronic low 
dose (maintenance) or intermittent corticosteroids.  

2.  The medical evidence establishes that the veteran's 
current lung impairment is not attributable to sarcoidosis.


CONCLUSION OF LAW

The criteria for a compensable rating for generalized 
sarcoidosis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. § 4.97, Code 6802 (1996); 
38 C.F.R. § 4.97, Code 6846 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A diagnosis of generalized sarcoidosis was reported in 1951 
several years after the veteran's discharge from service in 
1947.  He filed a claim for VA benefits and was granted 
service connection for generalized sarcoidosis and a 
noncompensable evaluation was assigned.

The veteran filed his current claim for increase in July 
1994.  Of record is a June 1994 discharge summary which shows 
he was admitted because of his respiratory condition, cough 
and some degree of shortness of breath.  A chest X-ray was 
consistent with increased density of the right lower lobe.  
However, on physical examination the lungs were clear 
bilaterally.  There were no crackles or wheezes noted and no 
egophony.  Because of his respiratory condition the veteran's 
etiology was felt to be due to an upper respiratory infection 
which might have exacerbated his cough.  

VA outpatient treatment records from January 1993 to May 1994 
show treatment for several nonservice connected conditions 
including chronic obstructive pulmonary disease (COPD) and 
bronchitis.  In January 1994, the veteran's sarcoidosis was 
considered stable.  

On VA examination in August 1994 the veteran complained of 
shortness of breath with any type of physical exertion.  
Clinical findings revealed he respired easily at a rate of 20 
with no use of accessory muscles.  Percussion showed 
increased resonant tonality throughout the lung fields.  He 
had a diaphragmatic excursion level of 8 centimeters on the 
left and 10 centimeters on the right.  Palpation showed 
decreased respiratory expansion and auscultation showed 
bilateral diffuse expiratory wheezing in the upper lobes.  
Pulmonary function studies were not performed.  The clinical 
impression was sarcoidosis for 44 years by veteran's history.  
The examiner noted that X-rays findings were not consistent 
with the diagnosis and that the physical examination findings 
were consistent with asthma.  

Also of record are VA treatment records from 1980 to 1997.  
These records show treatment for a right inguinal hernia 
repair, COPD and bronchitis, secondary to smoking.  Of 
significance is a June 1995 report which shows the veteran 
had progressive obstructive pulmonary flow but that his 
sarcoidosis was stable.  A September 1995 report also shows 
the veteran's sarcoidosis was clinically stable.  

The veteran's FEV-1 on a January 1999 pulmonary function 
testing was measured at 41 percent of predicted and his FEV-
1/FVC was measured at 59 percent.  The examiner summarized 
the pulmonary function testing results as severe obstruction.

On VA examination in February 1999, the veteran complained of 
shortness of breath when talking, walking and dressing 
himself.  He reported wheezing which was somewhat irregular 
and caused a significant increase in his baseline shortness 
of breath.  He denied chronic cough and had no history of 
hemoptysis or anorexia.  The veteran reported a history of 
emphysema and the examiner noted that records indicated the 
veteran was thought to have bronchitis in the past and was 
hospitalized in 1994 for a febrile illness, productive cough 
and abnormal chest X-ray.  The veteran denied orthopneas, 
paroxysmal nocturnal dyspnea or chronic edema.  His history 
was significant for cigarette smoking, although he 
discontinued smoking about 15 years ago.  On examination the 
chest was of normal configuration with normal excursion 
during respiration.  There was slight hyperresonance to 
percussion and auscultation revealed scattered wheezes which 
decreased after the use of nebulized Albuterol.  There were 
no rales, murmurs, rubs or gallops.  The heart rate was 86 
and there was no evidence of cor pulmonale, right ventricular 
hypertrophy or pulmonary hypertension.  Pulmonary Function 
Testing (PFT) showed reduced vital capacity and FEV and an 
abnormal ratio of FEV to FVC with improvement after 
Albuterol.  Total lung capacity was moderately decreased and 
the diffusing capacity was 73 percent of predicted.  Blood 
gas analysis was normal.  

A February 1999 X-ray report, noted to be of poor quality by 
the examiner, did not show any obvious pulmonary parenchymal 
masses, and the lung fields were not diminished in overall 
dimension.  Fibrotic changes could not be evaluated because 
of overpenetration.  The clinical impression was biopsy-
proven sarcoidosis with historical involvement of the eye, 
lymphatic system and lungs, and chronic obstructive pulmonary 
disease with wheezing and symptomatic improvement after 
administration of bronchodilator.  

The examiner reported that the level of observed spirometric 
abnormality was predominately obstructive with bronchospasm 
with a mild to moderate restrictive component, consistent 
with the veteran's degree of shortness of breath.  The 
examiner concluded the obstructive changes seen on spirometry 
were not typical for sarcoidosis and were consistent with 
asthma and/or bronchitis.  The examiner further concluded 
that other than the modestly reduced total lung capacity 
there was nothing suggestive of a significant contribution by 
sarcoidosis to the veteran's symptomatology.  

Analysis

The Board finds that the veteran's claim for an increased 
rating for sarcoidosis is well grounded within the meaning of 
38 U.S.C.A. § 5107(a), in that he has presented a claim which 
is plausible.  The Board is satisfied that all relevant facts 
have been properly developed, and that no further assistance 
to the veteran is required in order to comply with 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); Murphy v. 
Derwinski, 1 Vet.App. 78 (1991); Proscelle v. Derwinski , 2 
Vet.App. 269 (1992).  Where, as in this case, an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 
Vet.App. 55, 58 (1994).  

During the pendency of this appeal, the rating criteria for 
evaluating sarcoidosis have been revised.  See 61 FR 46727, 
Sept. 5, 1996, effective Oct. 7, 1996.  Under the old rating 
criteria, there was no specific code for sarcoidosis, and the 
veteran's disability was evaluated pursuant to Code 6899-
6802.  Under the revised criteria, sarcoidosis is evaluated 
under Code 6846, with reference to Code 6600 for active 
disease or residuals and for the specific body system 
involved for extra-pulmonary involvement.

The "old" criteria, in effect prior to October 7, 1996, 
provided that a 10 percent rating was warranted for 
pneumoconiosis which is definitely symptomatic with pulmonary 
fibrosis and moderate dyspnea on extended exertion.  A 30 
percent rating is warranted for moderate symptoms with 
considerable pulmonary fibrosis and moderate dyspnea on 
slight exertion, confirmed by pulmonary function tests.  38 
C.F.R. § 4.97, Code 6802 (1996).

Effective October 7, 1996, Code 6846 was added to 38 C.F.R. § 
4.97; the new code provides criteria for rating sarcoidosis 
with pulmonary involvement.  This revised code provides that 
a noncompensable rating is to be assigned for sarcoidosis 
with chronic hilar adenopathy or stable lung infiltrates 
without symptoms or physiologic impairment.  A 30 percent 
rating is assigned for pulmonary involvement with persistent 
symptoms requiring chronic low dose (maintenance) or 
intermittent corticosteroids.  Active disease or residuals of 
sarcoidosis may also be rated as chronic bronchitis.

Under the "new" rating criteria, a 10 percent rating is 
warranted for chronic bronchitis when there is a FEV-1 of 71 
to 80 percent predicted, or FEV-1/FVC of 71 to 80 percent, or 
DLCO (SB) 66 to 80 percent predicted.  A 30 percent rating is 
warranted when there is a FEV-1 of 56 to 70 percent 
predicted, or FEV-1/FVC of 56 to 70 percent, or DLCO (SB) 56 
to 65 percent predicted.  38 C.F.R. § 4.97, Code 6600 (1999).  

The Court has held that where the law changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the appellant will apply unless Congress 
provides otherwise.  Karnas v. Derwinski, 1 Vet.App. 308 
(1990).  The new rating criteria were deemed sufficiently 
different from those in effect at the time of the September 
1994 decision on appeal that the veteran was scheduled for a 
VA examination in February 1999, and the RO analyzed the 
veteran's claim under both the old and the revised 
respiratory regulations in its June 1999 Supplemental 
Statement of the Case.  Therefore, the Board will address 
both the old and new rating criteria and apply that criteria 
which are more favorable to the veteran in rating the 
service-connected sarcoidosis.

Under the old criteria, a higher rating is assignable for 
definite symptoms.  In connection with the February 1999 
examination, the veteran reported shortness of breath and 
wheezing with no other systemic effects of sarcoidosis noted.  
There were no clinical observations of pulmonary fibrosis or 
moderate dyspnea on extended exertion as required for a 10 
percent rating.  Sarcoidosis was diagnosed by history only 
with no persistent symptoms directly attributable to this 
disability indicated.  The examiner did not indicate that the 
veteran was currently taking any medications to control his 
sarcoidosis.  Because the evidence does not indicate that the 
veteran's sarcoidosis is of sufficient severity to warrant a 
10 percent disability evaluation, a compensable rating under 
Code 6802, as in effect prior to October 7, 1996, is not 
warranted.

Considering the new rating criteria of Code 6846, the 
evidence shows no symptoms or physiologic impairment due to 
sarcoidosis.  A 10 percent evaluation is not warranted as the 
evidence does not show pulmonary involvement with persistent 
symptoms requiring chronic low dose (maintenance) or 
intermittent corticosteroids. 

The medical evidence establishes that the veteran's current 
level of observed spirometric abnormality was predominately 
obstructive, and that such impairment is not attributed to 
sarcoidosis, because the obstructive changes were not typical 
for sarcoidosis and were instead consistent with asthma or 
bronchitis.  Furthermore, the normal diffusion capacity 
indicated the absence of widespread pulmonary parenchymal 
disease, as would be seen with extensive fibrosis from 
sarcoidosis.  Also the medical evidence reflects that the 
veteran's sarcoidosis was stable and did not require 
treatment.  Thus, there is no basis for the Board to grant a 
compensable evaluation for lung impairment, under either the 
old or the new criteria, as the evidence establishes that the 
veteran's current lung impairment is not etiologically 
related to his service-connected disability.

The Board has considered whether the evidence of record 
raises any reasonable doubt that the veteran's respiratory 
impairment might have met the old criteria for bronchitis 
under the new criteria for a 10 percent evaluation under Code 
6600, the criteria for bronchitis.  However, since the 
evidence establishes that there is no evidence of restrictive 
disease which might be associated with sarcoidosis, but only 
obstructive pulmonary impairment, for which service 
connection has not been granted, is present, there is no 
basis on which to award a compensable evaluation for 
respiratory impairment.

It is the Board's conclusion that the veteran's sarcoidosis 
is best represented by a noncompensable rating, whether 
evaluated under either the old or the revised criteria.


ORDER

Entitlement to an increased evaluation for generalized 
sarcoidosis is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

 

